Citation Nr: 1211603	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder to include depression. 

2.  Entitlement to service connection for a bilateral leg disorder. 

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his September 2007 substantive appeal.  The Veteran failed to report for his scheduled hearing in February 2009.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

In a July 2009 decision, the Board reopened final claims for service connection for depression and bilateral leg disorder, and remanded the claims of service connection for depression, bilateral leg disorder, and hepatitis to the RO via the Appeals Management Center (AMC).  

The case has been returned to the Board for appellate review.  


REMAND

Regrettably, another remand is required in this case to comply with VA's duty to assist set forth at § 3.159 (2011).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. See 38 C.F.R. § 3.159(c)(4)(i) (2011).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  See also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  In the July 2009 decision, the Board determined that the threshold had been met with regard to these claims.  The Board's remand instructed that the Veteran be scheduled for examinations in connection with the three claims on appeal.  

The Board sought to determine whether there was a relationship between any current disability and service.  A current psychiatric diagnosis, service treatment records replete with reference to drug abuse and a complaint of depression in service were noted.  Also noted were multiple, chronic leg disorders and reported cramps in the legs in February 1972.  Finally, the Board noted diagnoses of hepatitis A, B, and C and observed that while the Veteran had been provided a VA examination to determine the etiology of his hepatitis C, he has not been provided a VA examination to determine whether he has current residuals of either hepatitis A or B.  It was pointed out that the Veteran urges that he incorrectly filed a claim for hepatitis C, when in fact he intended to file a claim for infections hepatitis A.  

On remand, the Nashville RO sent the Veteran a letter dated September 25, 2009, informing him that examinations were to be scheduled in connection with his claims.  He was informed that a local medical facility would contact him as to the date, time and place of his examination.  

A 'Compensation and Pension Exam Inquiry' printed September 25, 2009, indicates these tests were requested on that date by the Nashville RO and that the VHA division processing the request was North Little Rock.  The Inquiry provides as follows: If exam is cancelled for any reason, a detailed explanation and correct jurisdiction must be provided.  

A 'Compensation and Pension Exam Inquiry' printed December 30, 2009, reflects that the examinations requested September 25, 2009, were cancelled October 8, 2009, with the explanation (VETERAN WITHDREW CLAIM).  

The next documents in the file include three computer screen shots indicating 'cancel this exam'.  VETERAN WITHDREW CLAIM was the entry in the space for cancellation reason.  The cancellation date was October 8, 2009.  

In a letter to the Veteran dated December 30, 2009, the RO noted that it had received notice from the Little Rock VAMC that he wished to withdraw his claims for service-connected benefits.  He was told that in order to withdraw his appeal he must inform VA in writing otherwise VA would continue his appeal.  He was informed that if he did not respond, VA would make a decision on his claim after 30 days.  He was further told that he had one year from the date of the letter to submit evidence in his claim.  The RO then issued a supplemental statement of the case (SSOC) in July 2010 to the Veteran and his representative.  It appears that the SSOC to the Veteran was returned due to insufficient address in August 2010.  

A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In claims for service connection, failure to report to any scheduled examination, without good cause, may result in denial of the claim (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

The Veteran has not submitted any documentation that he intends to withdraw his claims.  Furthermore, based on a review of the claims folder, the Board cannot conclude that the Veteran was unwilling to report for examination or that he failed to report for examination based on the sequence of events documented in the claims folder.  The examinations were noted to be cancelled by the RO but it does not appear to be documented that the Veteran failed to report.  Likewise, there is no communication from the Veteran expressing an intent to withdraw his appeal.  If this is the case, it must be so documented in the claims folder.  

In Stegall v. West, 11 Vet. App. 268 (1998), the U.S. Court of Appeals for Veterans Claims held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Under the circumstance, the case must be returned to the RO or the AMC for appropriate action.  

The Board observes, however, that the record also suggests that the Veteran may not be keeping the VA apprised of his current address and may not be fully cooperating in his appeal.  The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, claimant's have a responsibility to keep VA apprised of their whereabouts.  Id.; Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, 'there is no burden on the part of the VA to turn up heaven and earth to find him').

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination.  The examiner should review the entire claims file including associated medical examination reports, and should indicate in the examination report that the claims file has been reviewed.  After examining the Veteran, and conducting any indicated testing, the examiner must offer opinions as to each of the following questions: 

a.  Does the Veteran currently have a current diagnosis of depression or any other psychiatric disorder and that he has had such disability at anytime during the course of the appeal (i.e. at any time since March 2005); 

b. If so, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's psychiatric disorder(s) were incurred during his period of active service. 

A complete and thorough rationale for all opinions expressed should be provided, and the report should include a discussion of the Veteran's documented medical history and assertions. 

2.  Schedule the Veteran for an examination by an appropriate specialist to determine the nature and etiology of any current leg disorder(s).  The examiner should review the entire claims file including associated medical reports, and should indicate in the examination report that the claims file has been reviewed.  After examining the Veteran, and conducting any indicated testing, the examiner must offer opinions as to each of the following questions: 

a. Does the Veteran have any current leg disorders or that such disability was manifested at anytime during the course of the appeal (i.e. at any time since March 2005); 

b. If so, is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's leg disorder(s) was/were incurred during his period of active service; 

c. With respect to any manifestations of leg disorders found to be present in service, were any of these disorders at least as likely as not (i.e. 50 percent or greater probability) caused by the Veteran's admitted use of IV drugs. 
A complete and thorough rationale for all opinions expressed should be provided, and the report should include a discussion of the Veteran's documented medical history and assertions. 

3.  Schedule the Veteran for an examination by an appropriate specialist to determine the nature and etiology of any current variants of hepatitis, to include hepatitis A, B, and C, and any residuals thereof.  The examiner should review the entire claims file including associated medical reports, and should indicate in the examination report that the claims file has been reviewed.  After examining the Veteran, and conducting any indicated testing, the examiner must offer opinions as to each of the following questions: 

a. Does the Veteran have a current diagnosis of hepatitis A, B, or C or has hepatitis been manifested at anytime during the course of the appeal (i.e. at any time since March 2005); 

b. If so, is it at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's current diagnosis, or residuals thereof, was/were incurred during his period of active service; 

c. With respect to any variant of hepatitis found to have been incurred during active service, was the disorder at least as likely as not (i.e. 50 percent or greater probability) the result of the Veteran's admitted use of IV drugs. 

A complete and thorough rationale for all opinions expressed should be provided, and the report should include a discussion of the Veteran's documented medical history and assertions. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the appellant's claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


